Citation Nr: 0405320	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  01-08 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether a timely appeal of a rating decision dated 
September 2, 1999 was filed as to the veteran's claim of 
entitlement to service connection for the following 
conditions, all claimed as due to exposure to ionizing 
radiation: leukemia; neurological disorder with poor balance; 
intermittent stuttering; hearing loss; growths and moles 
(claimed as cancer); infertility and sterilization; 
impairment of the autoimmune system; free bleeding; premature 
aging; premature onset of menopause; and defective vision.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (claimed as dysthymia with 
stress reactions).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of left mastectomy.


REPRESENTATION

Veteran represented by:	P. Michael Shanley, Attorney 
at law 
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
January 1978.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an adverse determination issued October 2000 
by the Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO) regarding the timeliness of the 
veteran's appeal.

The veteran testified at a personal hearing held on May 5, 
2003 at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

Issues subject to remand

Only the issue of timeliness of the appeal of the September 
1999 rating decision is presently before the Board.  This 
issue will be addressed on the merits in this decision.  In 
light of the Board's determination on this issue in the 
veteran's favor, in the remand portion of this decision the 
Board will direct the agency of original jurisdiction (AOJ) 
to undertake further development and adjudicative action with 
regard to the underlying claim in which the veteran seeks 
entitlement to service connection for multiple disorders 
claimed as due to exposure to ionizing radiation.

In addition, the record shows the veteran filed a timely 
notice of disagreement in October 2001 in response to the 
RO's July 2001 rating decision which declined to reopen her 
previously denied claims seeking entitlement to service 
connection for an acquired psychiatric disorder and residuals 
of left mastectomy.  Accordingly, the Board will also direct 
further adjudicative action by the AOJ with regard to these 
claims in the remand portion of this decision.  See Manlincon 
v. West, 12 Vet. App. 238 (1999) [where claimant has 
submitted timely notice of disagreement with an adverse 
decision and the RO has not issued a statement of the case 
addressing the issue, the Board must remand for issuance of a 
statement of the case].

With regard to the matters discussed above in the preceding 
paragraphs, the veteran is advised that her appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify her if further action is 
required on her part.


FINDING OF FACT

A VA Form 119 dated October 15, 1999 describing a 
conversation between the RO's Hearing Officer and the 
veteran's attorney was received within 60 days after mailing 
of the statement of the case on October 13, 1999 and 
contained all the necessary language to be construed as a 
valid and timely filed substantive appeal of the September 
1999 rating decision which denied the veteran's June 1997 
claim seeking entitlement to service connection for multiple 
disorders claimed as due to exposure to ionizing radiation.


CONCLUSION OF LAW

In October 1999, the veteran's attorney timely perfected an 
appeal to the Board of the September 1999 rating decision 
which denied entitlement to service connection for multiple 
disorders claimed as due to exposure to ionizing radiation.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.202, 
20.301(a), 20.302(b) (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
multiple disorders she claims were caused by exposure to 
ionizing radiation in service.  These disorders are leukemia, 
a neurological disorder with poor balance, intermittent 
stuttering, hearing loss, growths and moles (claimed as 
cancer), infertility and sterilization, impairment of the 
autoimmune system, free bleeding, premature aging, premature 
onset of menopause and defective vision.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered whether this appeal is subject to 
the provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The Board 
must make a determination as to the applicability of the VCAA 
to a particular claim.  Holliday v. Principi, 14 Vet. App. 
280, 282-83 (2001).  However, for reasons expressed 
immediately below, the Board finds that resolution of the 
issue on appeal is based on the operation of law and that the 
VCAA is generally not applicable.
In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter.  The Board finds 
that such is the case as to the issue here on appeal.  As 
explained below, the issue to be decided is whether the 
veteran filed a timely appeal to the September 1999 rating 
decision; application of pertinent provisions of the Board's 
Rules of Practice, 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2003), to the facts of this case will determine the outcome.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the provisions of the VCAA are not 
applicable to this particular matter.

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the veteran has been accorded ample opportunity 
to present evidence and argument as required by the law.  See 
38 C.F.R. § 3.103 (2003).  Specifically, the veteran has been 
represented throughout this appeal by her attorney, she has 
been provided the opportunity to testify at hearing before 
the RO and the undersigned Veterans Law Judge, and the record 
shows that appeal of the timeliness issue was fully developed 
for appellate review with the veteran's filing of a timely 
notice of disagreement in response to the October 2000 
adverse determination on the timeliness of appeal issue, the 
furnishing of statement of the case addressing the timeliness 
issue in July 2001, and her filing of a timely substantive 
appeal in reply in October 2001.

Pertinent law and regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2003).

After the statement of the case is provided to the claimant, 
a formal appeal must be filed either by the claimant 
personally or his or her authorized representative within 60 
days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. §§ 20.301(a), 20.302(b) (2003); see also Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) [where a claimant did not 
perfect an appeal by timely filing a substantive appeal, the 
RO rating decision became final].

By regulation the substantive appeal must consist of either 
"a properly completed VA Form 1-9. . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2003).

Perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  See 38 U.S.C.A. § 7105; see also Roy v. Brown, 5 
Vet. App. 554 (1993).  The formal appeal permits the 
appellant to consider the reasons for an adverse RO decision, 
as explained in the statement of the case, and to formulate 
and present specific arguments relating to errors of fact or 
law made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. 
App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for good cause shown.  38 C.F.R. § 3.109(b) 
(2003); but see Corry v. Derwinski, 3 Vet. App. 231 (1992) 
[there is no legal entitlement to an extension of time, 
rather, section 3.109(b) commits the decision to the sole 
discretion of the Secretary].  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2003).

If there is a failure to comply with the above-cited law and 
regulations governing the filing of appeals, it is incumbent 
on the Board to reject the application for review on appeal.  
See 38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); see also 
Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [Board has the 
jurisdiction - indeed, the obligation - to assess its 
jurisdiction].

As noted by the United States Court of Appeals for the Federal 
Circuit, "it is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

Factual and procedural background

The veteran filed a claim in June 1997 seeking entitlement to 
service connection for multiple disorders she claims were 
caused by exposure to ionizing radiation in service; 
specifically, she alleged that eleven disorders were due to 
such exposure: leukemia; a neurological disorder with poor 
balance; intermittent stuttering; hearing loss; growths and 
moles (claimed as cancer); infertility and sterilization; 
impairment of the autoimmune system; free bleeding; premature 
aging; premature onset of menopause; and, defective vision.  

The veteran's claim for service connection for the eleven 
disorders claimed as due to radiation exposure was denied by 
rating decision in September 1999.  She was notified of this 
decision by letter dated September 13, 1999.  [She also 
claimed entitlement to service connection for a ganglion of 
the left wrist; service connection for this disability was 
granted in September 1999 and that matter has therefore been 
resolved].

The Board notes in passing that a prior claim filed by the 
veteran seeking entitlement to service connection for 
leukemia was denied by rating decision in 1985.  However, 
from review of the September 1999 rating decision, it appears 
that the RO reopened this claim on the basis of new and 
material evidence and conducted a de novo review of the 
evidence.  See 38 U.S.C.A. § 5108. 
  
Subsequently, the veteran filed a notice of disagreement to 
this decision on October 6, 1999, which was timely under 38 
C.F.R. § 20.302(a) (2003).  The RO issued a statement of the 
case on October 13, 1999, in accordance with established 
appellate processing procedures.  The statement of the case 
was mailed to the veteran's address of record, and there is 
no dispute regarding her receipt of this document.  Enclosed 
with the statement of the case was a blank VA Form 9 
Substantive Appeal and instructions notifying the veteran 
that she had either 60 days from the date the statement of 
the case was mailed or the remainder of the one-year period 
from the date the notification of the RO decision was mailed 
(on or about September 13, 2000), whichever was longer, to 
perfect her appeal.

The next document to appear in the veteran's claims file 
following the October 13, 1999 statement of the case is a VA 
Form 119 (Report of Contact) dated October 15, 1999, which 
reflects that the veteran's attorney had a telephone 
conversation on that date with the RO's Hearing Officer, at 
which time they discussed what type of hearing the veteran 
desired - before RO's Hearing Officer or the Board, either at 
the RO (Travel Board) or at the Board's Washington, DC 
headquarters.  The veteran's attorney conveyed that a hearing 
before the Board in Washington, DC was desired, and that, 
"[t]hey wanted the file to go to [the Board] ASAP."  The 
Hearing Officer advised the veteran's attorney that the VA 
Form 9 should be completed and returned.

The record on appeal does not reflect that a Form 9 was 
returned to the RO either from the veteran or her attorney 
following issuance of the October 1999 statement of the case.  
As a result, the RO notified the veteran by letter in October 
2000 that she had not filed a timely substantive appeal of 
the September 1999 rating decision.  In response, she filed a 
timely notice of disagreement in May 2001.  After the RO 
issued a statement of the case addressing the timeliness 
issue in July 2001, she perfected an appeal to the Board with 
the filing of a Form 9 substantive appeal in October 2001.  
In connection with this matter, the veteran testified at 
hearings before the RO's Decision Review Officer (in February 
2002) and the undersigned Veterans Law Judge (in May 2003).

Analysis

In the present appeal as to the timeliness issue, the veteran 
adamantly maintains that she timely filed a Form 9 following 
issuance of the October 1999 statement of the case.  No such 
VA Form 9 is of record.  The veteran's arguments are premised 
on allegations of malfeasance by personnel at the RO.  In 
essence, she claims RO personnel deliberately failed to 
associate certain documents with her claims file, to include 
her Form 9.  In this regard, the Board notes that the veteran 
has had contentious dealings with the RO over the years, as 
the record reflects she initiated several congressional 
inquiries regarding the handling of her claims and other 
actions of the RO.  

With respect to the contentions of the veteran that she duly 
filed a timely VA Form 9, the presumption of administrative 
regularity comes into play. "The presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926].  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement such as the veteran's, standing alone, 
is not sufficient to rebut the presumption of regularity in 
RO operations.  In short, there is no objective evidence of 
records destruction or records tampering, the presumption of 
administrative regularity applies and the Board discounts the 
veteran's statements.

Although the claims file does not contain a properly 
completed and returned VA Form 9, the Board will construe the 
October 15, 1999 VA Form 119-Report of Contact as 
sufficiently expressing an intent to appeal the September 
1999 rating decision to the Board.  See EF v. Derwinski, 1 
Vet. App. 324 (1991) [VA is obligated to liberally interpret 
communications submitted by or on behalf of veterans]; see 
also 38 C.F.R. § 20.202 (2003) [Board will construe arguments 
in "liberal manner" for purposes of determining whether 
they raise issues on appeal].  In the Board's view, the 
attorney's request to the RO on October 15, 1999 for a 
hearing before the Board in Washington and to have the claims 
filed transferred to the Board "ASAP" undoubtedly expresses 
an intent to seek appellate review by the Board.  There can 
be no other reasonable explanation for the telephone call to 
the RO.  

Although it is better practice for a substantive appeal to be 
on a VA Form 9, there is no absolute requirement that this be 
done.  See 38 C.F.R. § 20.202 (2003).  
The alternative to a VA Form 9 ("correspondence containing 
the necessary information")  could be narrowly interpreted 
as a written communication from or on behalf of a veteran.  
However, 38 C.F.R. § 20.202 calls for liberal interpretation 
of such communications.  Therefore, it does appears that the 
contents of a telephone conversation, reduced to writing, as 
here, can substitute for a VA Form 9.
See e.g. Tomlin v. Brown, 5 Vet. App. 355 (1993) [oral 
statement from veteran's representative made at hearing 
before VA expressing that the veteran continued to disagree 
with a disability rating, when later reduced to writing in 
transcript, constituted a notice of disagreement with date of 
certification of transcript by VA being date of filing].  The 
Board therefore concludes that the VA Form 119 dated October 
15, 1999 constitutes written "correspondence containing the 
necessary information" pursuant to 38 C.F.R. § 20.202.  

Accordingly, because the Form 119 dated October15, 1999 
appears in the record as being filed by the veteran's 
attorney in a timely manner in response to the October 13, 
1999 statement of the case, a substantive appeal of the 
veteran's service connection claim was properly filed.  The 
Board therefore finds that the veteran's claim of entitlement 
to service connection for eleven disorders claimed as due to 
radiation exposure denied by rating decision in September 
1999 was timely appealed and was perfected for appellate 
review.

Because additional development is required, this issue will 
be remanded, as explained in greater detail below.


ORDER

A timely appeal of the September 1999 rating decision which 
denied entitlement to service connection for the eleven 
identified disorders claimed as due to exposure to ionizing 
radiation was filed by the veteran's attorney.  To that 
extent only, the appeal is granted.



REMAND

1.  Entitlement to service connection for the following 
conditions claimed as due to exposure to ionizing radiation: 
leukemia; neurological disorder with poor balance; 
intermittent stuttering; hearing loss; growths and moles 
(claimed as cancer); infertility and sterilization; 
impairment of the autoimmune system; free bleeding; premature 
aging; premature onset of menopause; and defective vision.

As alluded to above, the Board finds that additional 
development is necessary to properly adjudicate the veteran's 
claim of service connection for the eleven disorders she 
contends were caused by her exposure to ionizing radiation in 
service.

Reasons for remand

The VCAA

The Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the VCAA.

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to her service connection claim in its 
statement of the case furnished to her in October 1999, prior 
to the enactment of the VCAA.  Because of the timeliness 
issue, she was not provided specific notice required by VCAA 
following the enactment of this law in November 2000.  Absent 
notice under the VCAA, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a merits 
decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

It should be noted that providing a claimant with general 
VCAA notice or furnishing VCAA notice with regard to 
unrelated claims, as occurred in this case, will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the Court.  See e.g. Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board cannot rectify this deficiency on its own.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  This issue must therefore be 
remanded for further development.

Additional evidentiary development

The Board observes that certain VA medical records, not 
currently associated with the record, may be pertinent to the 
veteran's claim.  In a letter dated in July 2003, the 
veteran's attorney advised that the veteran had recently 
undergone further treatment at the VA Medical Center (VAMC) 
in Syracuse, New York in July 2003 in the auditory 
department, and that she was scheduled for specialty care, an 
open MRI and treatment in oncology for the week of July 28 to 
August 1, 2003.  In addition, the attorney advised that 
doctors at the Syracuse-VAMC had expressed opinions to the 
effect that the veteran's bilateral hearing loss, autoimmune 
disease and multiple neurological deficits were service 
connected.  As VA has an obligation to obtain relevant 
Federal government records or confirm their unavailability.  
See 38 C.F.R. § 3.159(c)(2) & (3) (2003); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Further, it is noted that a VA nurse at the Syracuse VAMC 
prepared a statement in June 2002 indicating that the veteran 
was on the National Registry for Ionizing Radiation and that 
an examination report dated April 12, 2000 was prepared for 
purposes of her inclusion on this registry.  In addition to 
the above, development action should be completed to obtain a 
copy of this exam report.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (claimed as dysthymia with 
stress reactions).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of left mastectomy.

As noted in the Introduction above, the Board believes that 
the veteran filed a timely notice of disagreement to the 
denial of her claims of service connection for an acquired 
psychiatric disorder and residuals of left mastectomy on the 
basis of failure to submit new and material evidence.  Where 
a claimant has submitted a timely notice of disagreement with 
an adverse decision and the RO did not subsequently issue a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  See Manlincon, supra.

4.  Newly-raised claims.

In addition to the above, the Board notes that the veteran 
has raised several purportedly new issues.  Specifically, she 
filed a claim in October 2001 requesting entitlement to 
service connection for dysphagia, leukemia, sterility and 
post-traumatic stress disorder, all of which she asserts is 
due to exposure in service to herbicide agents (Agent 
Orange).  The RO noted in a deferred rating decision dated 
April 8, 2003 that these claims had been raised and that 
further review/action would be taken.  

The Board observes that it appears that all of these newly 
raised issues in essence duplicate previously raised issues 
in that service connection is sought for the same disability 
under slightly different nomenclature (e.g. sterility vs. 
infertility) or under a different etiological theory (claimed 
radiation exposure vs. claimed herbicide exposure).  These 
amount to the same issues.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997) [reliance upon a new etiological theory is 
insufficient to transform a claim into a separate and 
distinct, or new, claim].  

In view of the fact that the veteran has raised numerous 
issues at various times, some of which appear to be 
duplicative, and in the interest of judicial economy, the 
Board believes that it would be to the benefit of all 
concerned if the agency of original jurisdiction were to 
contact the veteran's attorney and clarify which issues she 
wishes to pursue.  To the extent practicable all issues 
legitimately raised by the veteran should be adjudicated 
together.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through her attorney and ascertain which 
issues she wishes to pursue.  To the 
extent possible, any issues which are 
duplicative should be reconciled.

2.  VBA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
applicable legal precedent.

3.  VBA should make an appropriate 
inquiry to the Syracuse VAMC for the 
purpose of obtaining copies of all 
medical reports that this facility has in 
its possession pertaining to treatment 
provided to the veteran since her last 
known visit in July 2002, as shown by the 
available records in the claims file.  
Further, an inquiry should be made to 
obtain a copy of an Ionizing Radiation 
registry examination dated April 12, 
2000.  All such documents obtained should 
be associated with the veteran's VA 
claims folder.

4.  Thereafter, VBA must adjudicate any 
issues arising from this appeal.  Any 
additional evidentiary/medical 
development required to fully address a 
particular issue or claim should be 
completed in accord with all applicable 
law and regulations.  An appropriate 
statement of the case and/or supplemental 
statement of the case should be prepared.  
The veteran and her attorney should be 
provided an appropriate period of time 
for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



